Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable storage medium storing a program for cause a computer to function…,” wherein the program does not include computer instructions executed by the computer for carrying out the claimed steps.
Because the claim does not fall in to one of the four categories of invention as defined in MPEP 2106, the claim not eligible for patent protection and should be rejected under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rahal-Arabi et al. (herein after “Rahal-Arabi”) (US 2018/0164108 A1).
Regarding claims 1, 12, and 13, Rahal-Arabi disclosed a navigation routing system, comprising: the vehicle sensors (108) that are configured to acquire the data related to a passengers of a vehicle, such as the stress factors internal or external to the vehicle: audio captures, driving hazards or conditions captured by vehicle camera, etc. (see at least paragraphs 0021, and 0028-0030), wherein the navigation system includes a processor that is configured to provide a navigation route based on the stress information about the driver and passengers (see at least abstract; paragraphs 0017, and 0019.)  In addition, as illustrated in Rahal-Arabi, the high safety and/or low stress see at least paragraph 0019, and 0021.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Rahal-Arabi’s navigation routing system as discussed herein above for the advantage of providing driver an optimum route based on not only the stress level of the driver but also the stress level of the passengers.
Regarding claim 2, Rahal-Arabi discloses and suggests “generating the travel route based on the environment conditions and a number of different stress levels” (paragraph 0023.)
Regarding claim 3, Rahal-Arabi teaches that the vehicle sensors (108) are provided for capturing stress factors such as conditions internal and external to the vehicle (paragraph 0028.)
Regarding claim 4, Rahal-Arabi teaches that the vehicle sensors (108) can record audio from inside the vehicle (paragraph 0029.)
Regarding claim 5, Rahal-Arabi teaches that the vehicle sensors (108) near the driver and/or other vehicle occupants, wherein the vehicle sensors (108) can be able to measure the potential stress factors, such as blood pressure, pulse rate (paragraphs 0020, and 0021.)
Regarding claim 6, Rahal-Arabi teaches that the data collector (102) collects and aggregates data from the static public database(s) (104), dynamic public database(s) (106), and vehicle sensors (108) (paragraph 0023.)

s 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rahal-Arabi (US 2018/0164108 A1) and in view of Rakshit et al. (herein after “Rakshit”) (US 2020/0269653 A1).
Rahal-Arabi is not quite teaching or even suggesting the features of “the vehicle control circuit controls an environment inside of the vehicle based on the recognition result and the information relating to the surrounding environment,” and “control of the environment inside of the vehicle is control of at least one of temperature, sound, smell, and brightness inside of the vehicle.”
Rakshit discloses a system, a method, and a computer program product for adjusting a plurality of environment conditions of a vehicle, in which the occupant comfort levels are determined (paragraph 0049), and the information that is related to the surrounding environment (paragraph 0060), and controlling the environment inside of the vehicle (e.g, temperature) based on the comfort levels and the surrounding environment information (see at least paragraphs 0082, 0085, and 0094.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the navigation routing system, method, and computer product as disclosed by Rahal-Arabi with the teachings of Rakshit as discussed herein above for the advantage of automatically adjusting the conditions of the environment inside of the vehicle to a maximum comfort level based on the emotional conditions of the occupant(s) inside the vehicle and the surrounding information of the vehicle.
9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rahal-Arabi (US 2018/0164108 A1) and in view of Bender et al. (herein after “Bender”) (Us 9,945,679 B2).
Rahal-Arabi is not teaching or even suggesting the features of “the vehicle control circuit further controls a speed of the vehicle.”
Bender disclosed a computer system, method, and a computer product for monitoring the emotional conditions of the occupants inside the vehicle, monitoring the environment conditions of the vehicle, and creating a travel for the vehicle based on the emotional conditions of the occupants, and the environment conditions of the vehicle (column 11, lines 4-59.)  Bender further teaches the features of “controlling the speed, propulsion, braking, and steering of the vehicle” (column 12, lines 19-25.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Rahal-Arabi with the teachings as taught by Bender for further controlling a speed of the vehicle when the vehicle is traveling on the navigation route to a destination. 
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rahal-Arabi (US 2018/0164108 A1) and in view of Park et al. (herein after “Park”) (US 2020/0013396 A1).
Regarding claim 10, Rahal-Arabi is not teaching or even suggesting the features as recited in claim 10.  Park disclosed a system, a method, and a computer product for detecting passengers to get onboard a vehicle (paragraph 0400), and then generating a route (see at least paragraphs 0052, and 0053.)

Regarding claim 11, Park further teaches the features of “the control circuit further starts the travel of the vehicle according to an instruction given by the passenger” (see at least paragraph 0716, and 0731, the vehicle travels according to passenger dialogue response.)
Examiner’s Comments Regarding Another Cited Prior Art of Record
The patent application publication No. US 2019/0187704 A1 (Gordon reference) discloses a system and a computer-implemented method for controlling a self-driving vehicle.  The system includes one or more processors that determine an identity of a current passenger in the self-driving vehicle based on a set of sensor readings from one or more passenger sensors.  The processors establish a destination for the current passenger and execute instructions to cause the SDV to travel to the destination.
The patent application publication No. US 2019/0187707 A1 (Zheng reference) discloses system, method, and a computer product for lane planning in an autonomous vehicle.  As disclosed by Zheng, the system/method and the associated computer product are configured to receive sensor data capturing the images of a road the autonomous is traveling on; detecting a current lane of a road the autonomous vehicle is traveling on; obtaining information indicative of the presence of a passenger; planning lane control for the autonomous vehicle based on the detected current lane and self-
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667